Citation Nr: 1535858	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  14-31 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left ear hearing loss disability.

3.  Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1951 to October 1955.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's tinnitus is attributable to active service.

2.  A left ear hearing loss disability is attributable to active service.

3.  The Veteran does not have a right ear hearing loss disability as defined by 38 C.F.R § 3.385.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Left ear hearing loss disability was incurred during wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).

3.  A right ear hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system (sensorineural hearing loss) may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice in a letter sent to the Veteran in August 2011.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, the record contains the Veteran's service treatment records, a VA examination report, the Veteran's lay statements, and statements from the Veteran's representative.  The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  

The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in its analysis, the Veteran was provided with a VA examination for his claimed bilateral hearing loss disability and tinnitus in October 2011.  As necessary opinions based on a review of the Veteran's past medical history, current complaints, and physical examinations have been obtained, the Board finds that further examination or medical opinion is not necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Laws and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2014).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Certain chronic disabilities, to include organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Tinnitus

The Veteran is not alleging that his disability is a result of combat.  As a result, the combat presumption is not applicable in this case.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).

The Veteran contends his exposure to acoustic trauma during service caused his bilateral tinnitus.  Since the Veteran's service personnel records show service as an aircraft mechanic, the Board finds the Veterans' statements consistent with the circumstances of his service.  Accordingly, an in-service exposure to hazardous noise has therefore been demonstrated.

The Veteran has credibly stated that upon discharge in 1955, he sought treatment for left ear hearing loss and ringing in his left ear.  The Veteran stated that he was diagnosed in 1956 with tinnitus.  The Board notes that the Veteran is competent to report when he first experienced tinnitus because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).
As the record contains evidence of a current disability, and evidence of an in-service injury or disease, what remains to be established is whether there is a nexus between the diagnosed tinnitus and his in-service disease or injury. 

The Veteran was afforded a VA examination in October 2011.  Upon review of the record and a clinical examination, the VA examiner opined that they were unable to render a medical opinion without resort to mere speculation.  The examiner noted that the Veteran's chief complaint was left ear hearing loss and ringing in his left ear.  The Veteran reported that he worked as a crew chief on the flight line for his entire service period and that he infrequently used hearing protection.  The Veteran also reported that he was diagnosed with tinnitus in 1956 by private treating physician.  The Veteran later informed VA that the treating physician who diagnosed tinnitus in 1956 more than likely is not practicing medicine due to advanced age.

The October 2011 examiner noted that the Veteran received a "whisper test" to determine his hearing acuity on enlistment and separation.  The examiner noted that the "whisper test" was not a reliable indicator of the presence or absence of hearing loss.  The examiner noted that the Veteran's right ear and left ear audiometric findings were significantly different.  The examiner opined that the Veteran's left ear hearing loss exceeds norms for age-related hearing loss and that the left ear hearing loss is consistent with noise exposure.   

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board interprets the October 2011 VA examination as supportive of the Veteran's claim for tinnitus, particularly the findings that the Veteran's left ear hearing loss exceeds norms for age-related hearing loss and that the left ear hearing loss is consistent with noise exposure.  To the extent the Veteran contends that he has had tinnitus since service, the record reflects that he has provided consistent statements as to the date he began experiencing tinnitus.  Here, we find the Veteran credible and grants service connection  


Left ear hearing loss disability

The Veteran is not alleging that his disability is a result of combat.  As a result, the combat presumption is not applicable in this case.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).

The Veteran contends his exposure to acoustic trauma during service caused his hearing loss.  Since the Veteran's service personnel records show service as an aircraft mechanic, the Board finds the Veterans' statements consistent with the circumstances of his service.  Accordingly, an in-service exposure to hazardous noise has therefore been demonstrated.  The Board notes that the service treatment records utilized the "whisper test" and that enlistment and separation examinations noted 15/15 results bilaterally.  

The Veteran has credibly stated that upon discharge in 1955, he sought treatment for left ear hearing loss and ringing in his left ear.  The Board notes that the Veteran is competent to report when he first experienced left ear hearing loss because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The first evidence of the Veteran's left ear hearing loss disability is contained in an October 2011 VA examination.  The examination yielded the following results for the left ear: 





HERTZ



500
1000
2000
3000
4000
LEFT
5
30
70
75
80

Speech discrimination results revealed a score of 36 for the left ear.  The Board acknowledges that these findings show a left hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  

As noted, the Veteran was afforded a VA examination in October 2011.  Upon review of the record and a clinical examination, the VA examiner noted that the Veteran received a "whisper test" to determine his hearing acuity on enlistment and separation.  The examiner noted that the "whisper test" was not a reliable indicator of the presence or absence of hearing loss.  The examiner noted that the Veteran's right ear and left ear audiometric findings were significantly different.  The examiner opined that the Veteran's left ear hearing loss exceeds norms for age-related hearing loss and that the left ear hearing loss is consistent with noise exposure.  The examiner continued though, and noted that the military noise exposure would generally be expected to cause bilateral hearing loss rather than unilateral hearing loss.  The examiner concluded by noting that without valid service audiometric readings, they could render a medical opinion without resort to mere speculation.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board interprets the October 2011 VA examination as supportive of the Veteran's claim.

To the extent the Veteran contends that he has had left ear hearing loss since service, the record reflects that he has provided consistent statements as to the date he began experiencing left ear hearing loss.  The Veteran's statements that his left ear hearing loss was discernible shortly after his separation from service are also supported by a January 2012 statement from his spouse that the Veteran had consistently complained of loss of hearing acuity after his discharge from active service.  
Here, the most probative evidence establishes that there left ear hearing loss disability that is consistent with noise exposure.  We also accept that he had significant noise exposure during service.  Under the circumstances, the evidence tends to support the claim. 

Right ear hearing loss

The Veteran is not alleging that his disability is a result of combat.  As a result, the combat presumption is not applicable in this case.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).

The Veteran was afforded a VA examination in October 2011.  

The examination yielded the following results for the right ear: 






HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
20
35

Speech discrimination scores were 98 percent in the right ear.

As discussed, 38 C.F.R. § 3.385 requires that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are less than 94 percent. 

The medical evidence of record fails to demonstrate any auditory threshold of 40 dB or greater and does not reflect three or more auditory thresholds of 26 dB or greater for the right ear.  CNC speech recognition was not less than 94 percent in the right ear. 

To the extent that the Veteran contends that he has impaired hearing, this is demonstrated in the examination report.  However, the audiometry results of record show that the Veteran does not meet the criteria for a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  

The Veteran has not submitted any evidence establishing that he has a right ear hearing loss disability for VA compensation purposes during the appeal period.  He has been accorded ample opportunity to present evidence in support of his claim, and he has failed to do so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Further, the Veteran's contentions of hearing loss and tinnitus relate to his left ear symptomatology.  The Veteran does not contend and the evidence does not show that he has a right ear hearing loss disability.

In the absence of a current disability, service connection may not be granted. See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist). 

Accordingly, on this record, the claim of service connection right ear hearing loss must be denied.

ORDER

Service connection for tinnitus is granted.

Service connection for a left ear hearing loss disability is granted.

Service connection for a right ear hearing loss disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


